Case 1:19-mc-00232-JPO Document 5-3 Filed 08/10/21 Page 1 of 6




EXHIBIT 3
                         Case
                          Case1:19-mc-00232-JPO
                               1:19-mc-00232-JPO Document
                                                  Document5-3
                                                           1 Filed
                                                              Filed05/02/19
                                                                    08/10/21 Page
                                                                              Page12ofof36

AO 451 (Rev. 01/09; DC 4/10) Clerk's Certification of a Judgment to be Regist~red in Another District


                                                UNITED STATES iDISTRICT COURT
                                                                                         foJ the
                                                                                            i
                                                                                  District of Columbia

                          Energoinvest DD,                                                 i)
                                   Plaintiff                                               j)
                                       v.                                                  i)       Civil Action No. 03-cv-1314
   Democratic Republic of Congo, and Societe Nationale E'Eletricite (S.N.E.l.),            I)
                                                                                           I
                                 Defendant                                                 !)
                                                                                           i



         CLERK'S CERTIFICATION OF A JUDGMENT TO BE REGISTERED IN ANOTHER DISTRICT

                                                                                           !
           I certify that the attached judgment is a copy of a ju<:igment entered by this court on (date)                         09/20/2004
                                                                                                                              --------

                                                                                           I
        I also certify that, as appears from this court's recorcls, no motion listed in Fed. R. App. P. 4(a)(4)(A) is pending
before this court and that no appeal has been filed or, if one lwas filed, that it is no longer pending.
                                                                                           I
      Case
       Case1:19-mc-00232-JPO
            1:19-mc-00232-JPO Document
                                Document5-3
                                         1 Filed
                                            Filed05/02/19
                                                  08/10/21 Page
                                                            Page23ofof36
        Case 1:03-:cv-01314-RJL Document 17 Filed 09/20/04 Page 1 of 2

                                                        . I
                                                          I


                            UNITED .StATES
                                    .  . . I.
                                              DISTRICT COURT
                                                        . . .
                                                                                           FILED
                            FOR TBE DISTRICT OF COLUMBIA                                   SER,2 0 2004
                                                                                   NANCYMAY'""i:A WHIIDNGTON, CLERK
                                                                                     . · U.S. DISTRICT COURT       ·

ENERGOINVEST DD,                                              )
                                                              )
              Plaintiff,                                      )
                                                              )
              ~                                               )   Civ. No. 03-1314 (RJL)
                                                              )
DEMOCRATIC REPUBLIC OF CON~O,                                 )
and SOClETE
      .
               NATlONALE.
         . .... ·.
                           !
                           I
                                                              )
E'ELETRICIJ'E (S.N.E.L.),                                     )
                                                              )
              Defendants."                                    )


                                       JUDGMENT AND ORDER


       For the reasons set forth in the accompanying Memorandum Opinion and pursuant

to Fed. R. Civ. P.    58, it is this    /Y ~y if September; 2004, hereby
                                                          1
                                                                                   .
                           ..               .             l
       OIIDERE]) that the plaiiitiffs moijion for defaultjudgrnent is GRANTED; and it
                                                •         j




is.further

       ORDERED and Ai>jtJbGED that the award to Energoinvest DD, re1idered on
                  .                     .                 I               ..

April 20, 2003, be.confirmed under 9 U.s.b. § 201 et seq;; miditis further

       ORDERED artd.AI)JUDGED that judgment is entered.against the Democratic
                                                    .     I                    .       .
Republic of Congo and Societe Nationale D'Electricite, jointly and severally, and in favor

ofEnergoinvest DD, in the amolint of: (1)$11,725,844.96 plus interest at an annual rate

of9% on the sum of$11,I79.266.36, to be calculated based on the amount of each

overdue installment payment included in said suni, starting on the respective due date and
      Case
       Case1:19-mc-00232-JPO
            1:19-mc-00232-JPO Document
                               Document5-3
                                        1 Filed
                                           Filed05/02/19
                                                 08/10/21 Page
                                                           Page34ofof36
        Case 1:03-cv-01314-RJL Document 17 Filed 09/20/04 Page 2 of 2




up to the date. of full payriient; (2) interest I~t an annual
                                                           .
                                                              rate of 5 % on the sum of

$546~578.60, starting ort March 4, 2001 arld up to the date of full payment; and (3) costs
                        ..   .                I .
in the amount of $25,000 for Iliternational!Court of Arbitration's administrative costs,

$220,900 for the fees of arbitrators, and $I 68,000 as reimbursement for Energoinvest

DD;s defense,. as provided for in the Awatd of the International Court of Arbitration.

       SO ORDERED.




                                                            RICHARD\ij)EON.
                                                            United States District Judge




                                                    2
Case 1:19-mc-00232-JPO Document 5-3
                                1-1 Filed 08/10/21
                                          05/02/19 Page 5
                                                        1 of 6
                                                             2
Case 1:19-mc-00232-JPO Document 5-3
                                1-1 Filed 08/10/21
                                          05/02/19 Page 6
                                                        2 of 6
                                                             2
